UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1953


BRIGITTE KIZA; NYIRANGORORE MUKASINI; SOLANGE MUKEMANA,
as lawful guardian ad litem of Minor Child U.G.; MARIE MUKARURANGWA,

                     Plaintiffs - Appellants,

              v.

UNIVERSAL INSURANCE COMPANY; DOES I-XXX,

                     Defendants - Appellees,

              and

ALL POINT INSURANCE AGENCY; AUTO CLUB COMPANY OF FLORIDA;
PAUL ROBERT HOPKINS,

                     Defendants.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:19-cv-00136-RJC-DSC)


Submitted: February 18, 2021                                  Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Brigitte Kiza, Nyirangorore Mukasini, Solange Mukemana, Marie Mukarurangwa,
Appellants Pro Se. Stephanie W. Anderson, SUE & ANDERSON, LLP, Greensboro,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brigitte Kiza, Nyirangorore Mukasini, Solange Mukemana—as guardian ad litem

for U.G., and Marie Mukarurangwa seek to appeal the district court’s order accepting the

recommendation of the magistrate judge, denying their motion to amend, dismissing their

claims against Universal Insurance Company, and ordering them to show cause why their

claims against All Point Insurance Agency should not be dismissed. * This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949).         The order Kiza, Mukasini, Mukemana, and

Mukarurangwa seek to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
       The Plaintiffs entered a stipulation of dismissal of their claims against the other
two named Defendants, Auto Club Company of Florida and Paul Robert Hopkins.

                                             3